DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-13 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on applications JP 2018-048625 filed on 03/15/2018 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 03/05/2019 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 03/05/2019 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

35 USC § 112, 6th paragraph
            As to the claims, claim limitations a first obtaining unit that obtains first information.…, a second obtaining unit that obtains, when an instruction to execute the processing is provided…., a third obtaining unit that obtains the request…., an executor that executes processing based on the request obtained by the third obtaining unit …., a presenter that presents a plurality of processing operations based on a plurality of requests…., an instruction receiver that receives an instruction to execute at least one of the processing operations presented by the presenter…., an instruction receiver that receives an instruction to execute processing based on the request…., a fourth obtaining unit that obtains data provided together with the request, wherein the executor executes processing by using the entirety or part of the data….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “a first obtaining unit, a second obtaining unit, a third obtaining unit, an executor, a presenter, an instruction receiver, an instruction receiver, a fourth obtaining unit” (a first obtaining unit that obtains first information.…, a second obtaining unit that obtains, when an instruction to execute the processing is provided…., a third obtaining unit that obtains the request…., an executor that executes processing based on the request obtained by the third obtaining unit …., a presenter that presents a plurality of processing operations based on a plurality of requests…., an instruction receiver that receives an instruction to execute at least one of the processing operations presented by the presenter…., an instruction receiver that receives an instruction to execute processing based on the request…., a fourth obtaining unit that obtains data provided together with the request, wherein the executor executes processing by using the entirety or part of the data….) coupled with functional 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (fig. 3, elements 210, 220, 240, 250, 260 & pages 13-17 of original filed specification at least discloses that the controller 270 obviously realized to control and execute or function as the first obtaining unit 210, the second obtaining unit 220, the third obtaining unit 210, the executor 260, the presenter 240, the instruction receiver 250, the instruction receiver 250, the fourth obtaining unit 210).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel, US Pub 2018/0262492.
            As to claims 1, 12-13 [independent], Daniel teaches an information processing system comprising [fig. 1, element 100; abstract, 0005, 0008, 00029]: 
           a first obtaining unit [fig. 2, elements 11-12] that obtains first information, the first information being information used for uniquely identifying a user sending a request to execute processing or an apparatus used for sending the request, the first information being issued together with the request and being associated with the request [figs. 6-7, steps 1-2; 0093-0094  Daniel teaches that the controller 11 determines whether first obtaining unit  corresponding to operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication]; 
           a second obtaining unit [fig. 3, elements 31-32] that obtains, when an instruction to execute the processing is provided, second information to be checked against the first information, the second information being obtained, separately from the first information obtained by the first obtaining unit, from a user providing the instruction or from an apparatus carried by the user [fig. 8; 0095-0097  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions]; 
           a third obtaining unit [fig. 4, elements 51, 83] that obtains the request [fig. 10, steps 61; 0105-0110  Daniel teaches that the controller 51 determines whether the third obtaining unit corresponding to the communication unit 83 received the request regarding print job and the identification information transmit from the controller 31]; and 
           an executor [fig. 4, elements 51, 72] that executes processing based on the request obtained by the third obtaining unit in accordance with a result of checking the second information against the first information [fig. 8 , fig. 10; 0095-0097, 0105-0110 & 0116-0117  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions (see at least fig. 8 & paras., 0095-0097). Then, Daniel further teaches that the controller 51 determines whether the third obtaining unit corresponding to the communication unit 83 received the request regarding print job and the identification information transmit from the controller 31, and execute the printing operation based on the print data transmitted by the mobile device 1 to printer 3 (see fig. 10, steps 66-67, 69 & paras., 0116-0117)].

             As to claim 2 [dependent from claim 1], Daniel teaches wherein the first information and the second information are obtained from a subject which possesses the second information[fig. 8; 0095-0097  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions].              As to claim 3 [dependent from claim 1], Daniel teaches wherein the first fig. 8, step 54; abstract, 0035-0036, 0109  Daniel teaches that the first information and second information are the identification information (see paras., 0035-0036, 0109) related the user of the mobile device 1 who has issued the request to the use the printer 3 upon authenticating the first identification information against the second identification information].              As to claim 4 [dependent from claim 2], Daniel teaches wherein the first information and the second information are feature information concerning features for identifying an operator of an apparatus which has issued the request [fig. 8, step 54; abstract, 0035-0036, 0109  Daniel teaches that the first information and second information are the identification information (see paras., 0035-0036, 0109) related the user of the mobile device 1 who has issued the request to the use the printer 3 upon authenticating the first identification information against the second identification information].               As to claim 5 [dependent from claim 3], Daniel teaches wherein the first information and the second information are feature information concerning features for identifying an operator of an apparatus which has issued the request [fig. 8, step 54; abstract, 0035-0036, 0109  Daniel teaches that the first information and second information are the identification information (see paras., 0035-0036, 0109) related the user of the mobile device 1 who has issued the request to the use the printer 3 upon authenticating the first identification information against the second identification information].               As to claim 6 [dependent from claim 4], Daniel teaches wherein the first information and the second information are biometric information concerning an operator of an apparatus which has issued the request [fig. 8; 0095-0097  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions].              As to claim 7 [dependent from claim 5], Daniel teaches wherein the first information and the second information are biometric information concerning an operator of an apparatus which has issued the request [fig. 8; 0095-0097  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions].  As to claim 8 [dependent from claim 5], Daniel teaches wherein: the first obtaining unit obtains the first information [fig. 1, element “N”, figs. 6-7, steps 1-2; 0029, 0093-0094  Daniel teaches that the controller 11 determines whether first obtaining unit  corresponding to operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication] and the third obtaining unit obtains the request via a first communication medium [fig. 1, element “N”, fig. 10, steps 61; 0029, 0105-0110  Daniel teaches that the controller 51 determines whether the third obtaining unit corresponding to the communication unit 83 received the request regarding print job and the identification information transmit from the controller 31]; and 
             the second obtaining unit obtains the second information via a second communication medium, the second communication medium being different from the first communication medium [fig. 1, element “N”, fig. 8; 0029, 0095-0097  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions]. As to claim 10 [dependent from claim 1], Daniel teaches a presenter that presents a plurality of processing operations based on a plurality of requests; and an instruction receiver that receives an instruction to execute at least one of the processing operations presented by the presenter, the instruction being provided by selecting the at least one of the processing operations, wherein, after the first information and the second information have been checked against each other, the executor executes processing based on the request in accordance with the instruction received by the instruction receiver.               As to claim 11 [dependent from claim 1], Daniel teaches an instruction receiver that receives an instruction to execute processing based on the request; and a fourth obtaining unit that obtains data provided together with the request, wherein the executor executes processing by using the entirety or part of the data obtained by the fourth obtaining unit in accordance with the instruction received by the instruction receiver. 

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel, US Pub 2018/0262492 in view of Nagasawa, US Pub 2017/0155800.
            As to claim 9 [dependent from claim 8], Daniel teaches wherein: the first obtaining unit obtains the first information and the third obtaining unit obtains the request via the Internet [fig. 1, element “N”, figs. 6-7, steps 1-2; 0029, 0093-0094  Daniel teaches that the controller 11 determines whether first obtaining unit  corresponding to operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication]; and 
            Daniel doesn’t teach the second obtaining unit obtains the second information via near field communication. 
            Nagasawa teaches the second obtaining unit obtains the second information via near field communication [fig. 7, steps 16, 18; 0102, 0234  Nagasawa teaches that the second information received through the wireless unit NFC (see para., 0234)].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nagasawa teaching to receive command to perform the biometric authentication to modify Daniel’s teaching to extracts the biometric information describing characteristics of an eye iris and a fingerprint from the person body image scanned without physical contact, when verification start command is received for electronic transaction system, compares extracted biometric information describing characteristics of eye iris and fingerprint and .          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674